DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, specie VI, reading on figure 13, claims 1-4, 7, 9, 14-17, 20 and 22, in the reply filed on March 4, 2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US 2003/0211234), in view of Prokofiev (US 6,809,260).
Regarding claim 1, Kurita, figure 1g-1h, discloses a circuit member joint structure comprising: a first circuit member (11a) including a first main surface on which a first mounting electrode (12a) is provided (see figure); a second circuit member (11b) including a second main surface on which a second mounting electrode (12b) is provided; a conductive joining material (13a, 13b) with which the first mounting electrode and the second mounting electrode are joined to each other (see figure); and an insulating joining material  (15) with which an end portion of the first circuit member and an end portion of the second circuit member are joined to each other (see figure); wherein the first circuit member includes a first recess (recess where cover film 19 is not provided) on the first main surface and is spaced away from the first mounting electrode (obvious as explained below); at least a portion of the insulating joining material is disposed in the first recess (see figure); and each of the first circuit member and the second circuit member includes a substrate having flexibility (paragraph 0049). 

Prokofiev, figure 1, discloses a board (120) with electrodes formed on the surface of the board and covered with a solder mask (124), with an opening exposing the electrode.
Therefore, it would have been obvious to person having ordinary sill in the art at the time of effective filing date of the application to provide the circuit member of Kurita with the cover film around the electrode with an opening to expose the electrode, as taught by Prokofiev, to avoid short circuiting between the adjacent electrode during soldering.

Regarding claim 2, the modified circuit member joint structure of Kurita further discloses wherein at least a portion of the insulating joining material is not in contact with the conductive joining material (obvious as the cover film around the electrode, as explained above, would keep the insulating joining material away from the conductive joining material). 

Regarding claim 3, the modified circuit member joint structure of Kurita further discloses wherein the insulating joining material is not in contact with the conductive joining material (obvious as applied to claim 2 above).

Regarding claim 4, the modified circuit member joint structure of Kurita further discloses wherein a first protective layer (19a) is provided on the first main surface; the first protective layer includes a first opening through which at least a portion of the first mounting electrode is exposed; and a depth of the first recess is greater than a depth of the first opening (obvious as explained and applied to claim 1 above. The depth of recess on the electrode is very small, compare to that exposing the substrate, due to the height of the electrode). 

Regarding claim 7, the modified circuit member joint structure of Kurita further discloses wherein an area of the first opening is larger than an area of the first mounting electrode; and the first mounting electrode is provided in the first opening (see, figure, obvious as explained and applied to claim 1 above). 

Regarding claim 14, the modified circuit member joint structure of Kurita further discloses wherein the first mounting electrode includes a plurality of first mounting electrodes; and the first recess is not provided in a mounting region in which the plurality of first mounting electrodes are provided (obvious as shown in figure).

Regarding claim 15, the modified circuit member joint structure of Kurita further discloses wherein a melting point of the conductive joining material is higher than a curing temperature of the insulating joining material (not explicitly disclosed but obvious as disclosed at paragraph 0057-0060, in order to have enhanced electrical connection).


Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 17, the modified circuit member joint structure of Kurita further discloses wherein a Young's modulus of the insulating joining material is higher than a Young's modulus of the first circuit member (not explicitly disclosed but would be selected to have required strength).

 Regarding claim 20, the modified circuit member joint structure of Kurita further discloses wherein the second circuit member includes a recess spaced away from the second mounting electrode, on the second main surface; and at least a portion of the insulating joining material is accommodated in the recess on the second main surface (see figure of Kurita). 



Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified circuit member joint structure of Kurita, as applied to claims 1 and 20 above, and further in view of Chung (US 7,652,366).
Regarding claim 9, the modified circuit member joint structure of Kurita does not disclose a first inflow port connected to the first recess and including at least a portion not overlapping with the second circuit member in plan view. 
Chung, figure 4-5, discloses a joint structure of chip (50), and circuit member (substrate of package 40), and further discloses a solder resist with size of the opening greater than that of the size of the chip. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified circuit member structure of Kurita with a first inflow port connected to the first recess and including at least a portion not overlapping with the second circuit member in plan view, as taught by Chung, in order to facilitate filling of the insulating joining material. 

Regarding claim 22, the modified circuit member joint structure of Kurita further discloses a second inflow port connected to the second recess and including at least a portion not overlapping with the first circuit member in plan view (obvious to have the inflow port on both the side to fill the material without any void, as taught by Chung).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi (US 2008/02512280), figure 3, discloses a connection structure connecting a circuit member (10) with a circuit member (20). The respective electrode (12, and 22) connected by conductive member (32), and an insulating joining material (40) between the circuit members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 22, 2022